Citation Nr: 0801721	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-35 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.    

2.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1967 to 
March 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The veteran testified at a Travel Board hearing before the 
undersigned judge in August 2007.  

The veteran submitted private treatment records after the RO 
issued the December 2006 supplemental statement of the case 
(SSOC), but the RO did not follow up with an additional SSOC 
addressing this additional evidence.  See 38 C.F.R. §§ 
19.31(b), 19.37(a) (2007).  Nevertheless, since this evidence 
is merely duplicative of records already on file, an 
additional SSOC is not required.  See 38 C.F.R. § 19.37(a).  


FINDINGS OF FACT

1.  There is competent and credible evidence indicating the 
veteran has a lumbar disc disorder that as likely as not 
resulted from heavy lifting during his military service as a 
medical corpsman. 

2.  Although there also is evidence of asbestos exposure 
during service, the competent evidence of record indicates 
that any current asbestosis is unrelated to that - but, 
instead, more likely attributable to other asbestos exposure 
both prior to and since service.  




CONCLUSIONS OF LAW

1.  The veteran's lumbar disc disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).

2.  His asbestosis, however, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As for the low back claim at issue, review of the claims 
folder shows compliance with the Veterans Claims Assistance 
Act (VCAA), 38 U.S.C.A. § 5100 et seq.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In 
any event, since the Board is granting this claim, there is 
no need to discuss in detail whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA because even if, for the sake of argument, there has 
not been, this is inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102.  

As for the asbestosis claim at issue being denied, review of 
the claims folder reveals compliance with the VCAA.  The duty 
to notify was accomplished by way of VCAA letters from the RO 
to the veteran dated in December 2003 and March 2004.  The 
December 2003 letter also contained information specific to 
asbestos-related claims.  By way of these letters, 
VA notified him of the requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his asbestos claim; 
(2) informing him about the information and evidence the VA 
would seek to provide; (3) informing him about the 
information and evidence he was expected to provide; and (4) 
requesting he provide any evidence in his possession 
pertaining to his claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Furthermore, a subsequent March 2006 letter from the RO 
further advised him that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  And in any 
event, since service connection is being denied for this 
claim, no disability rating or effective date will be 
assigned regardless, so any error - timing or otherwise, in 
providing additional notice concerning those downstream 
elements is moot so, at most, harmless error.  
See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).          

The Board sees the RO did not provide the veteran with 
Dingess notice prior to the April 2004 adverse determination 
on appeal.  But in Pelegrini II, the Court clarified that in 
these situations VA does not have to vitiate that decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, VA need only ensure the 
veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claims, such 
that he is still provided proper due process.  In other 
words, he must be given an opportunity to participate 
effectively in the processing of his claims.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently held that a statement of the case 
(SOC) or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  
See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006)

Here, after providing the additional VCAA Dingess notice in 
March 2006, the RO again went back and readjudicated the 
claim in the more recent December 2006 SSOC.  So each time 
after providing the required notice, the RO reconsidered the 
claim - including addressing any additional evidence 
received in response to the notice.  Although the veteran 
then submitted duplicate private medical records in August 
2007, these records were already considered by the RO.  Thus, 
any failure by the VA regional office to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).  It follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  All things considered, the timing 
defect in the notice has been rectified.

In fact, overall, the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his asbestosis claim.  Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006).

As for the duty to assist, the RO has obtained his service 
medical records (SMRs) and VA treatment records. The veteran 
has submitted additional pertinent private medical evidence.  
At the hearing, he indicated there were no further available 
private medical records.  He also had several VA respiratory 
examinations with a medical nexus opinion concerning the 
cause of asbestosis at issue - and, more specifically, 
whether it is linked to any in-service asbestos exposure.  
See, e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

VA's duty to assist thus includes the responsibility to 
obtain any relevant records from the Social Security 
Administration (SSA).  Voerth v. West, 13 Vet. App. 117, 121 
(1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  In this 
respect, the veteran indicated at the hearing that there were 
outstanding SSA records pertaining to his low back 
disability.  However, there is no evidence or allegation 
these records pertain to his asbestosis claim for which the 
veteran stated there were no further available private 
medical records, after a discussion with the undersigned.  VA 
is not required to search for evidence, which even if 
obtained, would make no difference in the result.  Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  See also Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (declining to require 
strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).  Consequently, any SSA records not currently 
secured could not alter the ultimate disposition of the 
asbestosis claim being denied.  In essence, further efforts 
to obtain these SSA records are clearly not warranted, as 
they would provide no reasonable possibility of 
substantiating the claim.  38 U.S.C.A. §§ 5103A(a).  
Therefore, the Board is satisfied that the duty to assist has 
been met.  
38 U.S.C.A. § 5103A.

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  Continuity of symptomatology is required only where 
the condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497.  



In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Low Back Disorder

The veteran maintains that due to heavy lifting of bodies as 
a medical corpsman during his military service in Vietnam, he 
developed a low back disorder which has continued to this 
day.  He acknowledges that his SMRs are unremarkable for a 
low back disorder, either in the way of a relevant complaint 
or objective clinical finding, but he asserts that he 
received treatment and medication for his low back on an 
"unofficial" basis due to his position as a medical 
corpsman - so it was not documented.  He says he slept with 
a sheet of plywood under his bunk for low back support.  He 
also conceded during his Travel Board hearing that he did not 
have a separation examination when discharged.  See, too, his 
December 2003 claim; January 2004 statement; and the report 
of his March 2004 VA examiner.

At the outset, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  After 
reviewing the evidence of record, a February 2006 VA examiner 
diagnosed the veteran with lumbar disc disease with nerve 
root irritation and a congenitally fused vertebra.  Earlier 
VA and private records also confirm these diagnoses.  
Thus, there is sufficient evidence of a current low back 
disorder - keeping in mind that only a component of the 
veteran's low back disorder has been described as congenital, 
which, generally speaking, cannot be service connected absent 
evidence of additional disability due to aggravation by 
superimposed disease or injury.  38 C.F.R. §§ 3.303(c), 4.9.  
See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 
1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).



Consequently, the determinative issue is whether the 
veteran's lumbar disc disease is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

As mentioned, the veteran's SMRs are unremarkable for any 
complaint, treatment, or diagnosis of a low back disorder.  
However, he is competent to report that he was treated for 
low back pain during his military service, even if as he 
claims it was in an unofficial capacity.  Layno, 6 Vet. App. 
at 469.  See 38 C.F.R. § 3.159(a)(2).  Furthermore, the Board 
can find no overt reason to doubt the credibility of his 
lay assertions that, during service, he experienced low back 
pain after continuous heavy lifting as a medical corpsman.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
That said, the critical issue is whether his current low back 
disorder is in any way the result of his heavy lifting during 
service.  

As there is no clear evidence of a specifically identified 
chronic low back disorder during military service, post-
service continuity of symptomatology must be considered.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 497.  In this 
regard, at the hearing, the veteran asserted that he 
continued to experience low back pain after service, but did 
not receive treatment from a chiropractor until the mid-
1970s, approximately five years after his discharge from the 
military.  This assertion contrasts with an earlier statement 
made to the February 2006 VA examiner in which he said that 
he had received low back treatment within only 30 days of his 
discharge from military service, but that those records were 
unavailable.  He generally indicates his low back pain has 
gradually worsened over the years.  So overall, there is 
mixed evidence regarding continuity of symptomatology.  



Regardless, there is at least some competent evidence of a 
nexus (etiological link) between the veteran's current lumbar 
disc disease and his heavy lifting and reported low back pain 
during active service.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, 
the March 2004 VA examiner opined that the excessive lifting 
and unlifting the veteran describes from his military service 
can result in excessive mechanical stress to the lumbar 
spine, ultimately "hastening" the degenerative process.  
The examiner added that the veteran's degenerative disc 
disease of the lumbar spine was "exacerbated" by this 
mechanical stress during military service.  Further, the 
February 2006 VA examiner opined that the veteran's 
congenitally fused vertebra, a disorder unrelated to his 
military service, may have increased his chances for 
developing his current disc disease or for suffering a low 
back injury from repetitive heavy lifting during service.  
Significantly, the examiner went on to assess that if the 
veteran could produce additional corroboration of his back 
pain during service, the benefit of the doubt should be 
resolved in his favor.  In fact, if he could produce this 
evidence, the examiner felt it was "at least as likely as 
not" his current disc disease was caused by or exacerbated 
by heavy lifting during his military service.  Therefore, 
some of his lay testimony describing in-service and post-
service symptoms of low back disorder is partially supported 
by later diagnoses of medical professionals.  Jandreau, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).    

In contrast to these relatively favorable medical opinions, 
there is also some evidence suggestive of an intercurrent, 
post-service cause of the veteran's low back disorder.  See 
38 C.F.R. § 3.303(b).  A May 2001 private treatment record of 
Dr. C.B. documents chronic low back pain stemming from a 
post-service 1980 low back civilian work-related injury for 
which the veteran missed four weeks of work.  In addition, a 
private record from Dr. E.T. dated in November 2002 notes low 
back pain over the years dating to the same 1980-81 post-
service, civilian work-related injury.  



In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. 
§ 3.102.



The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, 
the appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  "A properly 
supported and reasoned conclusion that a fair preponderance 
of the evidence is against the claim necessarily precludes 
the possibility of the evidence also being in an approximate 
balance."  Id. at 58.  The Court has further held that where 
there is "significant evidence in support of the appellant's 
claim," the Board must provide a "satisfactory 
explanation" as to why the evidence is not in equipoise.  
Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Here, there is an approximate balance of the positive and 
negative evidence.  
In such situations, the benefit of the doubt is resolved in 
the veteran's favor.  Accordingly, service connection for a 
low back disorder (his lumbar disc disease) is warranted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted 
as to this issue.  The precise nature and extent of this 
disorder is not at issue before the Board at this time.  As 
pertinent to this, however, the Board emphasizes that his 
"congenitally" fused lumbar vertebra is not service 
connected in this decision.

Governing Laws for Asbestosis

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, the VA Adjudication Procedure Manual, M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C (Manual), provides 
information concerning claims for service connection for 
disabilities purportedly resulting from asbestos exposure.  
The date of this amended material is December 13, 2005.  The 
Court has held that VA must analyze an appellant's claim for 
service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).  
	


The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation. Id. at Subsection (a).  The Manual also 
lists some of the major occupations involving exposure to 
asbestos include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture 
and installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id. at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can lead to a 
non-exclusive list of asbestos related 
diseases/abnormalities: fibrosis (the most commonly occurring 
of which is interstitial pulmonary fibrosis, or asbestosis), 
tumors, pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  
  
The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  The 
extent and duration of exposure to asbestos is not a factor 
for consideration.  Id. at Subsection (d) (emphasis added).   

High exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Id., at Subsection (g).  

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate 
the veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether the veteran was exposed to asbestos either before or 
after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency 
and exposure factors.  Id. at Subsection (h).

If the evidence supports a conclusion that the veteran's 
current disability, while caused by asbestos exposure, is due 
to intervening post-service exposure, the opinion must be 
very specific explaining the basis for this finding.  
See McGinty v. Brown, 4 Vet. App. 428 (1993).    

Analysis - Asbestosis

The veteran claims he has asbestosis from asbestos exposure 
while in the military.  He asserts that when he worked aboard 
the USS Crow in 1967, he worked on pipes and insulation.  He 
indicates that, while in training, the floors and beds 
contained asbestos.  He also contends that while serving 
aboard various ships and in various hospitals during his 
naval service, he was generally exposed to asbestos from 
ceilings, floors, pipes, and walls.  His military 
occupational specialty (MOS) was medical corpsman.  See his 
December 2003 claim, January 2004 statement, and the 
transcript of his August 2007 hearing testimony before the 
Board.  The February 2006 VA examiner noted the veteran's MOS 
is recognized as having a minimal risk of asbestos exposure.  
It is also significant that he denied any extended stay on a 
naval ship to the VA examiner, somewhat contradicting his 
earlier assertions.  As his naval duties were primarily land-
based, the VA examiner concluded that the veteran's asbestos 
exposure was "rather low" in the military.

With regard to current asbestosis, the evidence of record is 
mixed.  April 2002 private X-rays were interpreted as showing 
bilateral interstitial fibrotic changes consistent with 
asbestosis according to a Dr. B.M.  In addition, in a private 
treatment letter dated in July 2002, Dr. H.W. expressed his 
opinion that the veteran has bilateral interstitial fibrotic 
changes secondary to asbestos inhalation.  In contrast, Dr. 
E.T. found that the veteran's lung X-rays were normal in 
November 2002.  Further, the February 2006 VA examiner did 
not believe the data supported a diagnosis of asbestosis.  He 
noted March 2004 X-rays showed pleural thickening of the left 
lateral chest, but did not diagnose asbestosis from this 
evidence.  In addition, February 2006 VA X-rays of the lungs 
were normal.  In any event, for purposes of this decision, 
the Board will assume the veteran currently has asbestosis 
because there is probative evidence both for and against the 
claim on this point.  The case therefore turns on whether his 
asbestosis is related to pre-service, in-service, or 
intervening post-service asbestos exposure.  

In this regard, post service, the veteran worked as an 
inspector and a pipe fitter inspecting tanks and ships, which 
was conducive to asbestos exposure according to the February 
2006 VA examiner.  In addition, in a July 2002 private 
treatment letter, Dr. H.W. noted pre-service exposure to 
"large amounts of asbestos-containing products" from 1964 
to 1966 during construction work for Bethlehem Steel.  Dr. 
H.W. also documented the veteran's post-service asbestos 
exposure for 27 years as a pipe fitter.  Importantly, Dr. 
H.W. did not mention any in-service asbestos exposure.  A 
March 2004 VA respiratory examiner diagnosed the veteran with 
asbestos exposure by history, but was very vague as to the 
specific etiology.  Ultimately, however, upon a thorough 
review of the evidence of record, the February 2006 VA 
respiratory examiner determined the veteran's pre- and post-
service work as a pipe fitter for ships was conducive to 
asbestos exposure.  The examiner concluded that, due to the 
comparative minimal nature of asbestos exposure during 
military service, any current asbestosis is "less likely as 
not" resulting from the veteran's military duty.  Thus, 
there is competent evidence that any current disability, 
while caused by asbestos exposure, was due to pre- and post-
service exposure.  See McGinty v. Brown, 4 Vet. App. 428 
(1993).  In making this determination, the Board emphasizes 
development was accomplished sufficient to determine whether 
the veteran was exposed to asbestos before, during, and after 
service.  See M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Subsection (h).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for asbestosis, so 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is granted.     

Service connection for asbestosis is denied.   



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


